PER CURIAM.
Appellant Nicolasa McGee appeals from a final summary judgment by the trial court ruling that her claims against Doris Selevan individually, a lessor of the property to McGee’s employer, for injuries suffered as a result of a malfunctioning elevator were barred by the immunity provided by the workers’ compensation law. We reverse upon a finding that there are material questions of fact remaining to be resolved concerning whether Selevan was actively negligent by providing a defective elevator when the premises were originally leased.